 Case 2:20-cv-02062-PKH Document 14                   Filed 09/29/20 Page 1 of 2 PageID #: 67




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

WILLIAM FINGERHUT, Individually and
on behalf of all others similarly situated                                              PLAINTIFF

v.                                     No. 2:20-CV-02062

EBSCO INDUSTRIES, INC.                                                                DEFENDANT

                                     OPINION AND ORDER

       Before the Court is a consent motion (Doc. 13) for conditional certification of an FLSA

collective action. The motion asks the Court to conditionally certify a collective action that may

include:

       Current and former front-line supervisors and managers that work or worked for
       PRADCO Outdoor Brands that did not sign severance agreements, employed after
       April 21, 2017, that are or were scheduled for forty (40) or more hours per week.

(Doc. 13, p. 1). The parties agree this collective action consists of 14 individuals, including

Plaintiff. Like the parties, when the allegations in the complaint are accepted as true the Court

concludes this collective action comprises similarly situated employees to Plaintiff.

       The parties have also proposed a notice (Doc. 13-1) and consent to join form (Doc. 13-2)

to be distributed to the potential collective action members. The Court has reviewed these

documents and finds them to be in order.

       The parties have also proposed a schedule. Within seven days after entry of this order,

Defendant will provide Plaintiff with the names and last known mailing addresses of the potential

collective action members. Within seven days of receipt, Plaintiff will distribute the notice and

consent to potential collective action members. Within sixty days of distribution, consents for opt-

in plaintiffs must be filed by the opt-in plaintiffs or returned to Plaintiff’s counsel (who will file

those consents on behalf of the opt-ins).

                                                  1
 Case 2:20-cv-02062-PKH Document 14                Filed 09/29/20 Page 2 of 2 PageID #: 68




          The Court approves this proposed approach. Additionally, because Plaintiff and his

counsel have been diligent in pursuing claims, and because Plaintiffs and putative class members

should not be penalized by delays caused by the Court’s own scheduling obligations and work

load, the statute of limitations for any given opt-in plaintiff shall be tolled during the period

between August 24, 2020 (when the instant motion was filed) and the day the opt-in plaintiff’s

notice of consent to join is filed on the docket. Accord Cummings v. Bost, Inc., No. 2:14-CV-

02090 (Doc. 60), 2015 WL 13655466, *7–8 (W.D. Ark. Apr. 13, 2015).

          IT IS THEREFORE ORDERED that the consent motion (Doc. 13) is GRANTED as stated

herein.

          IT IS SO ORDERED this 29th day of September, 2020.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE




                                               2
